     Case 2:20-cv-00593-KJM-EFB Document 15 Filed 07/20/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    RANDY AUSBORN,                                    No. 2:20-cv-0593-KJM-EFB P
12                       Plaintiff,
13            v.                                        ORDER
14    CHCF, et al.,
15                       Defendants.
16

17           Plaintiff is a state prisoner proceeding without counsel in an action brought under 42

18   U.S.C. § 1983. On June 15, 2020, the court recommended that this action be dismissed after

19   plaintiff failed to file an amended complaint in accordance with the court’s April 23, 2020

20   screening order. ECF Nos. 8 & 11. Plaintiff now seeks an extension of time to file an amended

21   complaint. ECF No. 14. Good cause appearing, IT IS ORDERED that:

22           1. The June 15, 2020 findings and recommendations (ECF No. 11) are WITHDRAWN;

23           2. Plaintiff’s request for an extension of time to file an amended complaint (ECF No. 14)

24                 is GRANTED; and

25   /////

26   /////

27   /////

28   /////
     Case 2:20-cv-00593-KJM-EFB Document 15 Filed 07/20/20 Page 2 of 2

 1          3. Plaintiff shall file an amended complaint within 60 days from the date of this order.
 2             Failure to so comply will result in another recommendation of dismissal for the
 3             reasons stated in the April 23, 2020 screening order (ECF No. 8).
 4   Dated: July 20, 2020.
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                      2
